      Case: 1:20-cv-06528 Document #: 9 Filed: 11/13/20 Page 1 of 4 PageID #:64




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
STRIKE 3 HOLDINGS, LLC,                    )
                                           )
               Plaintiff,                  )
                                           )
               v.                          )       No. 1:20-cv-06528
                                           )       Judge Marvin E. Aspen
JOHN DOE subscriber assigned IP address,   )
76.249.154.44,                             )
                                           )
               Defendant.                  )

                             MEMORANDUM OPINION & ORDER

MARVIN E. ASPEN, District Judge:

        Before us is Plaintiff Strike 3 Holdings, LLC’s (“Plaintiff”) motion for leave to serve an

expedited third-party subpoena under Rule 45 before the Rule 26(f) conference. (Dkt. Nos. 7, 8.)

        Under Rule 26(d)(1), a party may not seek discovery from any source before the Rule

26(f) conference, unless the court orders otherwise. The Rule 26(f) conference has yet to

happen. Courts within the Seventh Circuit evaluate a motion for expedited discovery on the

entirety of the record to date and the reasonableness of the request considering all the

surrounding circumstances. See, e.g., Ibarra v. City of Chicago, 816 F. Supp. 2d 541, 554 (N.D.

Ill. 2011). In applying the “reasonableness” standard, factors courts may consider include (1)

whether a preliminary injunction is pending; (2) the breadth of the discovery requests; (3) the

purpose for requesting the expedited discovery; (4) the burden on the defendants to comply with

the requests; and (5) how far in advance of the typical discovery process the request was made.

Id. (internal citation omitted). 1


1
  We find factors one, two, and five here less persuasive than factors two and three here. As for
factor one, no preliminary injunction is pending so factor one weighs against Plaintiff. As for
factor four, there would be no discovery burden to the defendants (besides the risk of a false
identification) and minimal to nonparties so that factor weighs in favor of Plaintiff. As for factor
      Case: 1:20-cv-06528 Document #: 9 Filed: 11/13/20 Page 2 of 4 PageID #:65




       As to factor 2, the breadth of this discovery request is incredibly broad. Under Rule

26(b)(1), discovery’s scope is information that is relevant to a party’s claim and proportional to

the needs of the case, considering the importance of the issues at stake in the action, the amount

in controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Here, Plaintiff wants to subpoena an Internet

Service Provider for the identity or identities behind an IP address so that Plaintiff can identify

the alleged copyright infringer(s). But Courts have held that a defendant's “status as the

registered subscriber of an infringing IP address, standing alone, does not create a reasonable

inference that he is also the infringer” because “multiple devices and individuals may be able to

connect via an IP address.” Cobbler Nevada, LLC v. Gonzales, 901 F.3d 1142, 1145 (9th Cir.

2018). At least one court within the Seventh Circuit has followed Cobbler. See, e.g., Malibu

Media, LLC v. Doe, No. 18 C 450, 2018 WL 6446404, at *3 (N.D. Ill. Dec. 10, 2018). Malibu

Media dismissed a very similar lawsuit under Rule 12(b) reasoning that “plaintiff must allege

more than simply the registration of an IP address to an individual in order to proceed against

that individual for copyright infringement.” Id. (citing AF Holdings LLC v. Rogers, No. 12-cv-

1519 BTM (BLM), 2013 WL 358292, at *2 (S.D. Cal. Jan. 29, 2013) (“[J]ust because an IP

address is registered to an individual does not mean that he or she is guilty of infringement when

that IP address is used to commit infringing activity.”)).

       Here, Plaintiff does not show how its requested expedited discovery is narrowly tailored

to the needs of this case. Indeed, Plaintiff’s requested expedited discovery could risk launching




five, this motion was filed far in advance of the typical discovery process because Plaintiff says
it needs this information to identify the defendant, so factor five weighs in favor of Plaintiff.
                                                  2
      Case: 1:20-cv-06528 Document #: 9 Filed: 11/13/20 Page 3 of 4 PageID #:66




harmful false accusations against innocent people. That is precisely the type of overly broad and

irrelevant discovery that Rule 26(b)(1) was created to avoid. For example of the impreciseness

of IP address identifications, in Malibu Media, Judge Ellis opined how reliance on IP addresses

for investigations into a defendant’s identity risks “false positives” that a family member, visitor,

or another unknown third party engaged in the infringing conduct. Malibu Media, LLC v. Doe,

No. 18 C 450, 2018 WL 6446404, at *3 (N.D. Ill. Dec. 10, 2018). Or for a more serious

example, a large complex like an adult care community where both residents, employees, and

visitors often share the same IP address, and would all be vulnerable to false accusations. See

Cobbler Nevada, 901 F.3d at 1145. Since the identification of individuals who subscribe to an

IP address, without more corroborating facts, falls outside the discovery parameters

contemplated by Rule 26(b)(1), the second factor weighs strongly against expedited discovery

into this information.

       As to factor three, Plaintiff states that the purpose of the expedited discovery is to

ascertain the defendant’s identity and not an improper motive like extorting everyone who shares

the IP address with the threat of litigation. We cannot predict Plaintiff’s intent nor its litigation

strategy. On one hand, it could be easier for Plaintiff to defend its alleged intellectual property

rights if we were to allow this motion. On the other hand, rubber stamping motions for

expedited discovery to unveil identities behind IP addresses – when those identities do not

necessarily reveal the wrongdoer’s identity at the expense of false accusations – risks opening

the flood gates to unscrupulous litigants who wish to use the federal courts as a tool to their

extortion. The latter would be an abuse of the federal judiciary that the drafters of the Federal

Rules of Civil Procedure did not anticipate. And so, it is not surprising that scholarly criticism

has emerged over litigation-as-a-business strategies under the copyright laws and some to liken



                                                   3
      Case: 1:20-cv-06528 Document #: 9 Filed: 11/13/20 Page 4 of 4 PageID #:67




lawsuits like Plaintiff’s to extortion. See Malibu Media LLC v. Duncan, No. 4:19-CV-02314,

2020 WL 567105, at *3 (S.D. Tex. Feb. 4, 2020) (citing Matthew Sag and Jake Haskell, Defense

Against the Dark Arts of Copyright Trolling, 103 Iowa L Rev 571, 580 (2018) and Matthew Sag,

Copyright Trolling, An Empirical Study, 100 Iowa L Rev 1105 (2015)); see also Malibu Media,

LLC v. John Does 1 through 10, No. 2:12-CV-3623-ODW, 2012 WL 5382304, at *4 (C.D. Cal.

June 27, 2012) (“The federal courts are not cogs in a plaintiff’s copyright-enforcement business

model. The Court will not idly watch what is essentially an extortion scheme.”). Considering

the risk of wrongful purpose and abusing the Federal Rules of Civil Procedure in a way that the

drafters of the Federal Rules of Civil Procedure did not anticipate, we strongly weigh the third

factor against Plaintiff.

        For the above stated reasons, we deny Plaintiff’s motion for expedited third party

discovery because it risks systemic judicial abuse, is overbroad, encompasses irrelevant

information, and is not within the boundaries of the Federal Rules of Civil Procedure. It is so

ordered.



                                                     ____________________________________
                                                     Marvin E. Aspen
                                                     United States District Judge
Dated: November 13, 2020
Chicago, Illinois




                                                4
